
	
		III
		111th CONGRESS
		2d Session
		S. RES. 632
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2010
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the work of the United Service
		  Organizations and congratulating the United Service Organizations on the
		  sending of their 2 millionth troop care package.
	
	
		Whereas the United Service Organizations (referred to in
			 this preamble as the USO) has worked to serve members of the
			 Armed Forces and their families for nearly 70 years;
		Whereas the USO provides morale and support services to
			 military families in more than 130 locations across the world;
		Whereas the USO continues to support veterans of the Iraq
			 and Afghanistan Wars;
		Whereas the USO provides comfort to members of the Armed
			 Forces by sending care packages to bases overseas; and
		Whereas the USO and their volunteers have sent 2,000,000
			 care packages to our troops: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 work of the United Service Organizations in supporting the members of the Armed
			 Forces of the United States around the world; and
			(2)congratulates the
			 United Service Organizations on sending their 2 millionth troop care
			 package.
			
